United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-20464
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

AMBROSE AGWUIBE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-274-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ambrose Agwuibe appeals his 63-month sentence on a

conviction for conspiracy to commit wire fraud, wire fraud, and

aiding and abetting.   18 U.S.C. §§ 2, 371, 1343.   For the first

time on appeal, Agwuibe argues that his 12-level enhancement for

fraud in excess of $200,000, his four-level enhancement for fraud

involving more than 50 victims, and his two-level enhancement for

obstruction of justice were unconstitutional under Blakely v.

Washington, 124 S. Ct. 2531 (2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20464
                                -2-

     Because Agwuibe raises these arguments for the first time on

appeal, they are reviewed for plain error.   See United States v.

Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed (Mar. 31, 2005) (No. 04-9517).   Agwuibe fails to

demonstrate that the district court would have reached a

different result under an advisory guidelines scheme.     See id. at

521-22.   Accordingly, Agwuibe cannot establish plain error with

respect to the district court’s sentencing enhancements.    See id.

     AFFIRMED.